902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Randy Jay MILLER, Defendant-Appellant.
No. 89-6401.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 25, 1990.Decided May 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (CR-89-109)
Randy Jay Miller, appellant pro se.
Constance Harriet Frogale, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
DISMISSED.
Before SPROUSE, Circuit Judge, and HARRISON L. WINTER* and BUTZNER, Senior Circuit Judges.
PER CURIAM:


1
Randy Jay Miller appeals from the district court's order denying his request that new counsel be appointed to represent him in his criminal appeal.  Because Miller's appointed counsel has now been permitted to withdraw and new counsel has been appointed, this appeal is moot.  Accordingly, the appeal is dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Judge Winter participated in the consideration of this case but died prior to the time the decision was filed.  The decision is filed by a quorum of the panel.  28 U.S.C. Sec. 46(d)